FILE COPY




                               In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                               No. 02-19-00245-CR

                 CHARLES CLEVELAND NOWDEN, Appellant

                                        V.

                             THE STATE OF TEXAS



                     On Appeal from the 297th District Court
                            Tarrant County, Texas
                          Trial Court No. 1080543D


                                     ORDER

      It has come to the court’s attention that the notice of appeal from the above-

referenced trial court cause number was filed under a criminal docket number. The

appeal should have been given a civil docket number. See Tex. Code Crim. Proc. Ann.

art. 47.12(a); Bretz v. State, 508 S.W.2d 97, 97–98 (Tex. Crim. App. 1974).

Accordingly, appeal number 02-19-00245-CR is ordered closed. The appeal from the

above trial court cause number will proceed under appeal number 02-19-00297-CV in
                                                                             FILE COPY




the same manner as in other civil cases. All papers that have been filed in the closed

appeal number shall be considered filed in appeal number 02-19-00297-CV.

      We direct the clerk of the court to send a notice of this order to the appellant,

the attorneys of record, the trial court judge, the trial court clerk, and the court

reporter.

      Dated August 14, 2019.


                                                     Per Curiam




                                          2